Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 6/9/22 has been entered, claims 16-20 are currently pending examination, claims 1-15 have been canceled by applicant.

Claim Interpretation / Objections
	Claim 19 is objected to because of the following informalities: 
At line 4 of claim 19 the term “ucto” is recited, which appears to be a typographical error.  In the previous claim set of 2/8/22 this position was occupied by the term “to”, however the 6/9/22 claim set does not provide any marking up to acknowledge the change from “to” to “ucto”.  To avoid delays, and to expedite prosecution, the examiner will forgo issuing a notice of non-compliant amendment and instead interpret “ucto”  as a typographical error for “to” for purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onoe (US 2002/0118906; hereafter Onoe) in view of Zhu et al (US 2012/0280345; hereafter Zhu) and Wang et al (US 2018/0102442; hereafter Wang).
Claim 16: Onoe teaches a method, comprising:
disposing a structure material layer (such a layer / portion of a photodetector (2a/2b)) on a surface of a substrate (1), the structure material layer is disposed between regions of the surface of the substrate corresponding to 
a first space defined by a first optical device (2a) and a second optical device (2b) (See, for example, Fig 3A / 3B, abstract, such the space directly between 2a and 2b));  
and a second space defined by the first optical device and the second optical device and a periphery of the substrate (See, for example, Fig 3A / 3B, abstract, such as the area surrounding 2a and 2b and excluding the first space);  
and forming aperture material (light shielding layer, 3) over the regions corresponding to the first space and the second space (See, for example, [0021-22]). 
Onoe further teaches wherein photodetectors 2a/2b is formed as an optical device on one major surface of the substrate using a well known process, but is silent as to the details of such a formation process, so it does not explicitly teach it involves disposing a hardmask over the structure material layer; disposing a patterned photoresist over the hardmask, the patterned photoresist defining exposed hardmask portions; removing the exposed hardmask portions to expose structure portions of the structure material layer; removing the structure portions to form a plurality of structures between the regions of the surface of the substrate.  Zhu teaches a method of forming a photodetector (See, for example, abstract, figures).  Zhu further teaches wherein photodetectors are predictably formed by a method comprising deposition of a silicon layer (402) on a substrate (404) and subsequently disposing a hardmask (406) over the structure material layer; disposing a patterned photoresist over the hardmask, the patterned photoresist defining exposed hardmask portions (See, for example, [0101-0102], Fig 4A-4C); removing the exposed hardmask portions to expose structure portions of the structure material layer and removing the structure portions to form a plurality of structures (various portions and materials of the device) between the regions of the surface of the substrate (See, for example, [0101-0102], Fig 4B-C).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated steps of disposing a hardmask over the structure material layer; disposing a patterned photoresist over the hardmask, the patterned photoresist defining exposed hardmask portions; removing the exposed hardmask portions to expose structure portions of the structure material layer; removing the structure portions to form a plurality of structures between the regions of the surface of the substrate as such steps would predictably contribute to the formation of photodetectors as desired in Onoe, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Onoe in view of Murai do not explicitly teach wherein the first optical device has a first plurality of structures to be formed and the second optical device having a second plurality of structures to be formed wherein the disposing of the patterned photoresist and removal of structure portions is corresponding to the pattern of the first plurality of and second plurality of structures.  Wang teaches a method of deposition and patterning of structural material layers, and further particularly is directed to circuits and formation of photodetectors (See, for example, abstract, [0038]).  Wang further teaches wherein structuring the photodetector surface enhances a variety of properties including improved efficiency, absorption of signals, improved performance with reduced cost,  higher data rates, responsivity, allow lower complexity for signal processing, reduce reflection, and improve sensitivity (see, for example, abstract,  [0210], [0249-250], [0383], [0386],  [0414], [0441], [0469]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a first plurality of structures to be formed on the first optical device and second plurality of structures to be formed on the second optical device wherein the disposing of the patterned photoresist and removal of structure portions is corresponding to the pattern of the first plurality of and second plurality of structures, as such structured optical device surfaces would predictably provide for enhancement of a variety of properties including improved efficiency, absorption of signals, improved performance with reduced cost,  higher data rates, responsivity, allow lower complexity for signal processing, reduce reflection, and improve sensitivity.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu and Wang as applied to claim 16 above, and further in view of Murai (US 2003/0107127; hereafter Murai).
Claim 17: Onoe in view of Zhu and Wang teaches the method of claim 16 (above), wherein Onoe further teaches selective deposition of an aperture material layer, but is silent as to the steps of such selective deposition, therefore it does not explicitly teach disposing an encapsulation layer over the plurality of structures and regions, disposing an aperture material layer over the encapsulation layer; disposing an patterned etch layer over the regions to expose a portion of the aperture material layer over the plurality of structures; removing the portion of the aperture material layer over the plurality of structures; and removing the patterned etch layer.     Murai teaches a method of manufacturing an optical device (See, for example, abstract).   Murai further teaches wherein selective deposition of coatings at desired areas around previously deposited structures on a substrate surface can predictably be achieved by first disposing an encapsulation layer (2) over the entirety of the substrate and any features thereon (see, for example, Fig 13E, [0101]) then disposing an aperture material layer (3) over the encapsulation layer (2) (see, for example Fig 13F, [0101-0102), then disposing an patterned etch layer (403)  over the regions to expose a portion of the aperture material layer over the plurality of structures (see, for example, Fig 13F, [0102); then removing the portion of the aperture material layer over the plurality of structures and removing the patterned etch layer (see, for example, Fig 13 F-G, [0102-0103]).  As both Murai and Onoe in view of Zhu are directed to the formation of systems comprising structured optical devices and selective deposited coatings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated disposing an encapsulation layer over the plurality of structures and regions, disposing an aperture material layer over the encapsulation layer; disposing an patterned etch layer over the regions to expose a portion of the aperture material layer over the plurality of structures; removing the portion of the aperture material layer over the plurality of structures; and removing the patterned etch layer as such a steps would predictably allow for site specific deposition of the aperture material on the regions as desired by Onoe and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 18: Murai further teaches wherein the encapsulation layer is silicon oxide (see, for example, [0101]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu and Wang as applied to claim 16 above, and further in view of Sun et al (US 2016/0306256; hereafter Sun).
Claim 19: Onoe in view of Zhu and Wang teaches the method of claim 16 (above), but is silent as to the mode of selectively forming the apertures over the region, so they do not explicitly teach forming the apertures over the regions comprises masking the plurality of structures to expose the regions.  Sun teaches a method of manufacturing an optical device (See, for example, abstract).  Sun teaches wherein the selective deposition of coatings around structured material layer areas can predictably be achieved by masking (such as with 114)  the plurality of structures (94a/94b) to expose the regions intended to receive the added coating (such as 98a/98b) (See, for example, Fig 8, [0062-0066]).   As both Sun and Onoe in view of Zhu and Wang are directed to the formation of systems comprising structured optical devices and selective deposited coatings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated masking the plurality of structures to expose the regions within the method of forming the apertures as such steps would predictably allow for subsequent targeted / selective deposition of the aperture material to the exposed region area and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu and Wang as applied to claim 16 above, and further in view of Abatchev et al (US 7,115,525;hereafter Abatchev).
Claim 20: Onoe in view of Zhu and Wang teaches the method of claim 16 (above), wherein Onoe further teaches selective deposition of an aperture material layer, but is silent as to the steps of such selective deposition, therefore it does not explicitly teach forming the apertures over the regions comprises: disposing a gap fill material over the plurality of structures between the regions; disposing an aperture material layer over the gap fill material and the regions; removing the aperture material layer over the gap fill material; and removing the gap fill material.  Abatchev teaches a method of manufacturing patterned, structured devices via photolithography to achieve selective deposition (See, for example, abstract, Figures).  Abatchev further teaches wherein selective deposition of coatings at desired areas around previously deposited structures on a substrate surface can predictably be achieved by disposing a gap fill material (layer 200 positioned over structures 175)  over the plurality of structures between the regions (see, for example, Fig 9-11, col 11 lines 1-30); disposing an aperture material layer (210) over the gap fill material and the regions( see, for example, Fig 10-11, col 11 lines 1-30); removing the aperture material layer over the gap fill material (See, for example, Fig 11-12 and col 11 lines 1-55); and removing the gap fill material (see, for example, Fig 12-13, and col 11 lines 18-67) .  As both Abatchev and Onoe in view of Zhu and Wang are directed to the formation of systems comprising structured devices and selective deposited coatings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated disposing a gap fill material over the plurality of structures between the regions; disposing an aperture material layer over the gap fill material and the regions; removing the aperture material layer over the gap fill material; and removing the gap fill material as such steps would predictably allow for site specific deposition of the aperture material on the regions as desired by Onoe and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-cited / incorporated Wang, as discussed in the rejections above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712